 



Exhibit 10.17

 

EMPLOYMENT AGREEMENT

 

THIS EMPLOYMENT AGREEMENT (the “Agreement”), made as of this 15th day of
January, 2014, is entered into by Ekso Bionics Holdings, Inc., a Nevada
corporation (the “Company”), and Russ Angold, residing at 38 Renwood Land,
American Canyon, CA 94503 the “Executive”).

 

WHEREAS, in connection with and as a condition to the consummation of the
transactions contemplated by that certain Agreement and Plan of Merger and
Reorganization by and among the Company, Ekso Acquisition Corp., a wholly-owned
subsidiary of the Company, and Ekso Bionics, Inc., a Delaware corporation, the
Company and the Executive have agreed to enter into an employment agreement on
the terms and conditions set forth herein and are willing to execute this
Agreement and to be bound by the provisions hereof.

 

NOW, THEREFORE, the Company desires to employ the Executive, and the Executive
desires to be employed by the Company. In consideration of the mutual covenants
and promises contained in this Agreement, and other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
parties agree as follows:

 

1.           Employment Period. The term of the Executive’s employment by the
Company (directly or through its subsidiary Ekso Bionics, Inc.) pursuant to this
Agreement shall commence on January 15, 2014 (the “Effective Date”) and continue
until January 15, 2016 (such period, as it may be extended, the “Employment
Period”), unless sooner terminated in accordance with the provisions of
Section 4. After the initial two-year term, this Agreement shall be
automatically renewed for successive one year periods unless terminated by a
party on at least thirty (30) days written notice prior to the end of the
then-current term.

 

2.           Title; Capacity.

 

2.1           The Executive shall serve as Chief Technology Officer of the
Company. The Executive shall be subject to the supervision of, and shall have
such authority as is delegated to the Executive by, the Chief Executive Officer
of the Company (the “CEO”). The Executive hereby accepts such employment and
agrees to undertake the duties and responsibilities inherent in such position
and such other duties and responsibilities as the CEO and/or the Board of
Directors of the Company (the “Board”) shall from time to time reasonably assign
to the Executive.

 

2.2           The Executive shall be based at the Company’s headquarters in
Richmond, California, any other location within twenty-five miles of the
Company’s headquarters as of the Effective Date, or such other place or places
as the CEO and Executive shall mutually agree. The parties acknowledge that the
Executive may be required to travel in connection with the performance of his
duties hereunder.

 

- 1 -

 

 

2.3           The Executive recognizes that during the period of the Executive’s
employment hereunder, Executive owes an undivided duty of loyalty to the
Company, and the Executive will use the Executive’s good faith efforts to
promote and develop the business of the Company and its subsidiaries (the
Company’s subsidiaries from time to time, together with any other affiliates of
the Company, the “Affiliates”). The Executive shall devote all of the
Executive’s business time, attention and skills to the performance of
Executive’s services as an executive of the Company. Recognizing and
acknowledging that it is essential for the protection and enhancement of the
name and business of the Company and the goodwill pertaining thereto, Executive
shall perform the Executive’s duties under this Agreement professionally, in
accordance with the applicable laws, rules and regulations and such standards,
policies and procedures established by the Company and the industry from time to
time.

 

2.4           Notwithstanding the foregoing, the Executive (i) may devote a
reasonable amount of his time to civic, community, or charitable activities,
(ii) may devote a reasonable amount of time to investing the Executive’s
personal assets in such a manner as will not require significant services to be
rendered by the Executive in the operation of the affairs of the companies in
which investments are made, and (iii) may serve as a member of the Board of
Directors or equivalent body of such companies and other organizations as are
disclosed by the Executive to, and approved by, the CEO or the Board, in each
case so long as the Executive’s responsibilities with respect thereto do not
conflict or interfere with the faithful performance of his duties to the
Company.

 

3.           Compensation and Benefits.

 

3.1           Salary. The Company shall pay the Executive, in periodic
installments in accordance with the Company’s customary payroll practices, an
annual base salary at the rate of $225,000 per year during the Employment Period
(the “Base Salary”). Such Base Salary shall be subject to increase following the
date hereof as determined by the CEO or the Board.

 

3.2           Bonus. The Executive shall be eligible to receive an annual bonus
(the “Annual Bonus”) in an amount up to thirty percent (30%) of his then annual
base salary. The Executive’s Annual Bonus (if any) shall be in such amount as
the CEO or the Board may determine in their respective discretion. The CEO
and/or Board may or may not determine that all or any portion of the Annual
Bonus shall be earned upon the achievement of operational, financial or other
milestones (“Milestones”) established by the CEO or Board in consultation with
the Executive and that all or any portion of any Annual Bonus shall be paid in
cash, securities or other property. Any Annual Bonus awarded by the CEO or Board
to the Executive pursuant to this Section 3.2 shall be paid not later than March
15 after the calendar year to which it relates. The Executive shall be eligible
to participate in any other bonus or incentive program established by the
Company for executives of the Company.

 

3.3           Insurance and Other Benefits. During the Employment Period, the
Executive and the Executive’s dependents shall be entitled to participate in any
employee benefit plans, whether or not funded by means of insurance, subject to
the same terms and conditions applicable to other employees, as the same may be
adopted and/or amended from time to time (the “Benefits”). The Executive shall
be bound by all of the policies and procedures relating to Benefits established
by the Company from time to time.

 

3.4           Vacation; Personal Days. During the Employment Period, the
Executive shall be eligible to accrue and use paid vacation leave in accordance
with and subject to the terms of the Company’s written vacation policy for
management employees, as in effect from time to time. The Executive shall be
entitled to paid personal days on a basis consistent with the Company’s other
senior executives, as determined by the CEO or the Board.

 

- 2 -

 

  

3.5           Reimbursement of Expenses. The Company shall reimburse the
Executive for all reasonable travel, entertainment and other expenses incurred
or paid by the Executive in connection with, or related to, the performance of
his duties, responsibilities or services under this Agreement, in accordance
with policies and procedures, and subject to limitations, adopted by the Company
from time to time (which policies, procedures and limitations shall comply with
the requirements of Section 409A of the Internal Revenue Code of 1986, as
amended (the “Code”), or qualify for exemption from said Section 409A.

 

3.6           Stock Options. The Company agrees to grant to the Executive
simultaneous with its execution of this Agreement an option under the Company’s
2014 Equity Incentive Plan (the “EIP”) to purchase Three Hundred Thousand
(300,000) shares of Common Stock of the Company (the “Option”). The Option shall
be issued in the form of a non-qualified stock option; and the exercise price
shall be equal to the fair market value of the Common Stock on the date such
grant. The Option shall become exercisable with respect to one fourth (1/4) of
the shares of Common Stock covered thereby on the first anniversary of the
Effective Date provided the Executive is then employed by the Company (except as
otherwise provided under Section 4), and with respect to an additional one
forty-eighth (1/48) of the shares of Common Stock covered by the Option at the
end of each month thereafter during the Executive’s employment, so that the
Option shall be exercisable in full on January 15, 2018, subject to the
Executive’s continued service with the Company throughout this four year period
(except as otherwise provided in Section 4). Notwithstanding the foregoing,
subject to Section 12 of this Agreement, in the event of a Change of Control (as
hereinafter defined), the Option and the Executive’s other Equity Awards (as
hereinafter defined) that would first have become vested or exercisable after
the effective date of such Change of Control if the Executive continued to be
employed by the Company shall become fully vested and exercisable as of the
effective date of such Change of Control.

 

3.7           Withholding. All salary, bonus and other compensation payable to
the Executive shall be subject to applicable withholding and reporting for
taxes.

 

4.           Termination of Employment; Compensation Due Upon Employment
Termination. The Executive’s employment with the Company shall be entirely
“at-will,” meaning that either the Executive or the Company may terminate such
employment relationship, at any time for any reason or for no reason at all, by
delivery of written notice of employment termination to the other party subject
to the post-employment restrictions and covenants set forth in this Agreement
including such restrictions and covenants set forth in Sections 5, 6 and 7. As
used in the this Agreement, termination of employment shall have the meaning
ascribed to “separation from service” under Section 409A of the Code and
Treasury Regulations promulgated thereunder, including Treas. Reg. Sec.
1.409A-1(h)(1). The Executive’s right to compensation for periods after the date
his employment with the Company terminates shall be determined in accordance
with the provisions of paragraphs 4.1 through 4.6 below:

 

- 3 -

 

 

4.1          Voluntary Termination: Resignation By The Executive. The Executive
may terminate his employment at any time upon thirty (30) days prior written
notice to the Company. In the event that the Executive terminates employment
other than for Good Reason (as defined below), the Company shall have no
obligation to (i) make payments to the Executive in accordance with the
provisions of Section 3 except for the payment of the Executive’s Base Salary
earned, but unpaid, through the date of the Executive’s separation, or (ii)
except as otherwise required by applicable law or the terms of any Benefits
plan, to provide the benefits described in Section 3 for periods after the date
on which the Executive’s employment with the Company terminates.

 

4.2          Termination By The Executive For Good Reason.

 

(a)          The Executive may terminate his employment under this Agreement at
any time for Good Reason, as hereinafter defined. In the event of termination
under this Section 4.2, the Executive shall be entitled to receive all amounts
payable upon termination under Section 4.1 and, subject to the Executive’s
continued compliance with Sections 5, 6 and 7 of this Agreement, in addition to
such amounts:

 

(1)         the Company shall pay to the Executive severance in the form of
salary continuation at the Executive’s Base Salary rate in effect on the date
the Executive’s employment termination, subject to the Company’s regular payroll
practices and required withholdings, for a period of twelve (12) months
commencing on the effective date of termination of employment (the “Severance
Period”); and

 

(2)         if and to the extent the Milestones are achieved for the Annual
Bonus for the year in which the Severance Period commences (or, in the absence
of Milestones, the CEO and/or Board has, in their respective discretion,
otherwise determined an amount for the Executive’s Annual Bonus for such year),
the Company shall pay to the Executive an amount equal to such Annual Bonus pro
rated for the portion of the performance year completed before the Executive’s
employment terminated, such payment to be made on the date such Annual Bonus
would have been payable to the Executive had the Executive remained employed by
the Company;

 

(3)         any of the Executive’s stock options, restricted stock or similar
incentive equity instruments (collectively, “Equity Awards”), including the
Options, that would first have become vested or exercisable during the Severance
Period if the Executive continued to be employed by the Company shall become
vested and exercisable upon the Executive’s employment termination, and all
exercisable Equity Awards (including those with accelerated exercisability
pursuant to this clause (3)) shall remain exercisable until the expiration of
the Severance Period or, if earlier, until the latest date upon which the Equity
Awards could have been exercised in any circumstance under the original award
(the “Latest Expiration Date”), and to the extent that the terms of any Equity
Award are inconsistent with this clause (3), the terms of this clause (3) shall
control, provided, however that nothing herein shall alter an Equity Award’s
Latest Expiration Date; and

 

- 4 -

 

  

(4)         for the duration of the Severance Period, the Executive shall
continue to be eligible to participate in (i) the Company’s group health plan on
the same terms applicable to similarly situated active employees during the
Severance Period provided the Executive was participating in such plan
immediately prior to the date of employment termination and provided further
that the terms of such plan do not prohibit such coverage continuation; and (ii)
each other Benefit program to the extent permitted under the terms of such
program.

 

(b)         Except as hereinabove provided, the Executive shall have no further
rights under this Agreement or otherwise to receive any other compensation or
benefits after such termination for Good Reason. For the purposes of this
Agreement, “Good Reason” shall mean any of the following (without Executive’s
express written consent):

 

(1)         the assignment to the Executive of duties that are significantly
different from, and that result in a substantial diminution of, the duties that
he assumed on the Effective Date;

 

(2)         removal of the Executive from his position as indicated in Section
2, or the assignment to the Executive of duties that are significantly different
from, and that result in a substantial diminution of, the duties that he assumed
under this Agreement, within twelve (12) months after a Change of Control (as
defined below);

 

(3)         a material reduction by the Company in the Executive’s then
applicable Base Salary or other compensation, unless said reduction is pari
passu with other senior executives of the Company;

 

(4)         the taking of any action by the Company that would, directly or
indirectly, materially reduce the Executive’s benefits, unless said reductions
are pari passu with other senior executives of the Company;

 

(5)         the Company’s written notice to the Executive of its determination
to terminate this Agreement upon expiration of the then-current term; or

 

(6)         a breach by the Company of any material term of this Agreement that
is not cured by the Company within thirty (30) days following receipt by the
Company of written notice thereof.

 

The foregoing shall be interpreted in a manner consistent with the provisions of
Treasury Regulations Section 1.409A-1(n)(2)(i) such that the circumstances under
which the Executive may separate from service pursuant to this Section 4.5 shall
cause such separation to be treated as “involuntary” for purposes of Section
409A of the Code. Without limiting the foregoing, the Executive shall provide
written notice to the Company of any fact or circumstance that the Executive
believes constitutes or may constitute “Good Reason” within five (5) business
days after such fact or circumstance arises and provide the Company with a
reasonable opportunity to cure any such fact or circumstance.

 

- 5 -

 

  

(c)          For purposes of this Agreement, “Change of Control” shall mean the
occurrence of any one or more of the following: (a) the accumulation, whether
directly, indirectly, beneficially or of record, by any individual, entity or
group (within the meaning of Section 13(d)(3) or 14(d)(2) of the Securities
Exchange Act of 1934, as amended (the “Exchange Act”)) of 50% or more of the
shares of the outstanding equity securities of the Company other than in a
transaction by any individual, entity or group that immediately prior to the
effective date of such transaction, owned at least 50% of such share, (b) a
merger or consolidation of the Company in which the Company does not survive as
an independent company or upon the consummation of which the holders of the
Company’s outstanding equity securities prior to such merger or consolidation
own less than 50% of the outstanding equity securities of the Company after such
merger or consolidation, (c) a sale of all or substantially all of the assets of
the Company, or (d) a change in the composition of the Board such that a
majority of Board members is replaced during any 12-month period by individuals
whose appointment or election is not endorsed by a majority of the members of
the Board before the date of the appointment or election; provided, however,
that the following acquisitions shall not constitute a Change of Control for the
purposes of this Agreement: (i) any acquisitions of common stock or securities
convertible into common stock directly from the Company, or (ii) any acquisition
of common stock or securities convertible into common stock by any employee
benefit plan (or related trust) sponsored by or maintained by the Company.

 

4.3          Termination By The Company Without Cause.  If the Executive’s
employment is terminated by the Company without Cause (as defined below), the
Executive shall be entitled to the payments and benefits provided in the event
of termination under Section 4.2. If, following a termination of employment
without Cause, the Executive breaches the provisions of Sections 5, 6 or 7
hereof, the Executive shall not be eligible, as of the date of such breach, for
the payments and benefits described in Section 4.2 (other than the payments and
benefits, if any, required under Section 4.1), and any and all obligations and
agreements of the Company with respect to such payments and benefits shall
thereupon cease.

 

4.4          Termination By The Company for Cause. Upon written notice to the
Executive, the Company may terminate the Executive’s employment for “Cause” if
any of the following events shall occur:

 

(a)          any act or omission that constitutes a material breach by the
Executive of any of his obligations under this Agreement;

 

(b)          the willful and continued failure or refusal of the Executive to
satisfactorily perform the duties reasonably required of him as an employee of
the Company, which failure or refusal continues for more than thirty (30) days
after notice given to the Executive, such notice to set forth in reasonable
detail the nature of such failure or refusal;

 

- 6 -

 

  

(c)          the Executive’s conviction of, or plea of nolo contendere to,
(i) any felony or (ii) a crime involving dishonesty or misappropriation or which
could reflect negatively upon the Company or otherwise impair or impede its
operations;

 

(d)          the Executive’s engaging in any misconduct, gross negligence, act
of dishonesty (including, without limitation, theft or embezzlement), violence,
threat of violence or any activity that could result in any material violation
of federal securities laws, in each case, that is injurious to the Company or
any of its Affiliates;

 

(e)          the Executive’s material breach of a written policy of the Company
or the rules of any governmental or regulatory body applicable to the Company;

 

(f)          the Executive’s refusal to follow the directions of the CEO or the
Board, unless such directions are, in the written opinion of legal counsel,
illegal or in violation of applicable regulations; or

 

(g)          any other willful misconduct by the Executive which is materially
injurious to the financial condition or business reputation of the Company or
any of its Affiliates.

 

In the event Executive is terminated for Cause, the Company shall have no
obligation to make payments to Executive in accordance with the provisions of
Section 3, or, except as otherwise required by law, to provide the benefits
described in Section 3, for periods after the Executive’s employment with the
Company is terminated on account of the Executive’s discharge for Cause except
for amounts payable pursuant to Section 4.1.

 

4.5          Non-Performance by the Executive. Without limiting the rights of
the Company or the Executive under Sections 4.1, 4.3 or 4.4 to terminate the
Executive’s employment, in the event that the Executive fails or refuses to
discharge his duties to the Company for a period of ninety (90) consecutive
calendar days (excluding period of paid vacation leave), then the Executive
shall be deemed to have resigned from employment without Good Reason effective
as of the first day of such 90-day period, and the Executive’s rights upon such
separation from service shall be determined in accordance with Section 4.1;
provided, however, that if such failure is due to the Executive’s disability, as
hereinafter defined, then the Executive’s entitlement to compensation and
benefits during and after such period, and to reinstatement upon or after the
completion of such period, shall be governed by the Company’s employee benefit
plans and personnel policies with respect to disability-based leaves of absence
by management employees including, without limitation, the Company’s policies
with respect to accommodation of qualified individuals with disabilities and
Benefit plans, if any, providing short-term or long-term disability benefits.
For purposes of this Agreement, the term “disability” means any medically
determinable physical or mental impairment that can be expected to result in
death or can be expected to last for a continuous period of not less than twelve
(12) months that: (a) renders the Executive unable to engage in any substantial
gainful activity, or (b) causes the Executive to receive income replacement
benefits for a period of not less than three (3) months under an accident and
health plan of the Company covering the Executive. The effective date of an
individual’s disability shall be the earliest of (x) the first day for which the
Executive is eligible to receive income replacement benefits under the Company’s
short-term disability plan based on an absence from work due to the impairment
later determined (for purposes of this Section 4.3) to be a disability, (y) the
first date on which the impairment later determined (for purposes of this
Section 4.3) to constitute a disability caused the Executive to be absent from
work, or (z) the commencement date, for purposes of the Company’s long-term
disability benefits plan, of the impairment later determined (for purposes of
this Section 4.3) to constitute a disability. A determination of disability
within the meaning of the preceding clause “(a)” shall be made by a physician
satisfactory to both the Executive and the Company; provided, however, that if
the Executive and the Company do not agree on a physician, the Executive and the
Company shall each select a physician and those two physicians together shall
select a third physician, whose determination as to a Permanent Disability shall
be binding on all parties. In no event shall the payments to which the Executive
is entitled (including payments under any disability or income replacement plan
maintained by the Company) if he separates from service due to disability within
ninety (90) days following the effective date of such disability be less than an
amount equal to the then applicable Base Salary for the Severance Period,
payable in the form of salary continuation for the applicable Severance Period.

 

- 7 -

 

  

4.6           Death. The Executive’s employment hereunder shall terminate upon
the death of the Executive. The Company shall have no obligation to make
payments to the Executive in accordance with the provisions of Section 3, or,
except as otherwise required by law or the terms of any applicable benefit plan,
to provide the benefits described in Section 3 for periods after the date of the
Executive’s death except for then applicable Base Salary earned, but unpaid,
through the date of death (and, if applicable, compensation required under
applicable state law to be paid upon employment termination), payable to the
Executive’s beneficiary, as the Executive shall have indicated in writing to the
Company (or if no such beneficiary has been designated, to Executive’s estate).

 

4.7           Notice of Termination. Any termination of employment by the
Company or the Executive shall be communicated by a written “Notice of
Termination” to the other party hereto given in accordance with Section 14 of
this Agreement. In the event of a termination by the Company for Cause, the
Notice of Termination shall (a) indicate the specific termination provision in
this Agreement relied upon, (b) set forth in reasonable detail the facts and
circumstances claimed to provide a basis for termination of the Executive’s
employment under the provision so indicated and (c) specify the effective date
of termination if other than the date of such notice, provided that the
effective date of employment termination may not be earlier than the date of
such notice. The failure by the Executive or the Company to set forth in the
Notice of Termination any fact or circumstance which contributes to a showing of
Cause shall not waive any right of the Executive or the Company, respectively,
hereunder or preclude the Executive or the Company, respectively, from asserting
such fact or circumstance in enforcing the Executive’s or the Company’s rights
hereunder.

 

4.7           Resignation from Directorships and Officerships. The termination
of the Executive’s employment for any reason will constitute the Executive’s
resignation from (a) any director, officer or employee position the Executive
has with the Company or any of its Affiliates, and (b) all fiduciary positions
(including as a trustee) the Executive holds with respect to any employee
benefit plans or trusts established by the Company. The Executive agrees that
this Agreement shall serve as written notice of resignation in this
circumstance, unless otherwise required by any plan or applicable law.

 

- 8 -

 

 

 

5.           Interference with Business; Use of Confidential or Proprietary
Information.

 

5.1           During the Employment Period and for a period of twelve (12)
months following termination of the Executive’s employment with the Company, the
Executive shall not interfere with the business of the Company by soliciting, or
attempting to recruit, persuade, solicit or hire, any employee or independent
contractor of, or consultant to, the Company and/or its Affiliates, to leave the
employment thereof (or service provider relationship thereto), whether or not
any such employee, independent contractor or consultant is party to a written
agreement.

 

5.2           At no time shall the Executive use or disclose Confidential
Information, as defined in Section 7, to communicate with or in the course of
communications with any customer or client of the Company or any of its
Affiliates, with whom the Company or any of its Affiliates had significant
contact during the term of this Agreement, provided however that the foregoing
shall not prevent the Executive from using Confidential Information for the
benefit of the Company during the term of the Executive’s employment with the
Company.

 

5.3           The Executive shall execute and comply with the terms of such
restrictive covenants as the Company may request from its executive and
management employees from time to time on a reasonable and uniform basis
including, without limitation, the terms of the Employee Invention Assignment
and Confidentiality Agreement in the form or substantially the form appended to
this Agreement as Appendix A.

 

5.4           The Executive recognizes and agrees that because a violation by
the Executive of his obligations under this Section will cause irreparable harm
to the Company that would be difficult to quantify and for which money damages
would be inadequate, the Company shall have the right to injunctive relief to
prevent or restrain any such violation, without the necessity of posting a bond
or demonstrating actual damages.

 

5.5           The Executive expressly agrees that the character, duration and
scope of the covenants set forth in Section 5.1, 5.2, and in Appendix A are
reasonable in light of the circumstances as they exist at the date upon which
this Agreement has been executed. However, should a determination nonetheless be
made by a court of competent jurisdiction at a later date that the character or
duration of such covenants are unreasonable in light of the circumstances as
they then exist, then it is the intention of the Executive, on the one hand, and
the Company, on the other, that such covenants shall be construed by the court
in such a manner as to impose only those restrictions on the conduct of the
Executive which are reasonable in light of the circumstances as they then exist
and necessary to assure the Company of the intended benefit of the covenant.

 

- 9 -

 

 

6.           Inventions and Patents. The Executive acknowledges that all
inventions, innovations, improvements, know-how, plans, development, methods,
designs, analyses, specifications, software, drawings, reports and all similar
or related information (whether or not patentable or reduced to practice) which
related to any of the Company’s actual or proposed business activities and which
are created, designed or conceived, developed or made by the Executive during
the Executive’s past or future employment by the Company or any Affiliates, or
any predecessor thereof (“Work Product”), belong to the Company, or its
Affiliates, as applicable. Any copyrightable work falling within the definition
of Work Product shall be deemed a “work made for hire” and ownership of all
right title and interest shall rest in the Company. The Executive hereby
irrevocably assigns, transfers and conveys, to the full extent permitted by law,
all right, title and interest in the Work Product, on a worldwide basis, to the
Company to the extent ownership of any such rights does not automatically vest
in the Company under applicable law. The Executive will promptly disclose any
such Work Product to the Company and perform all actions requested by the
Company (whether during or after employment) to establish and confirm ownership
of such Work Product by the Company (including, without limitation, assignments,
consents, powers of attorney and other instruments). The obligations of this
Section 6 shall be in additions to any obligations imposed under instruments
executed by the Executive pursuant to Section 5.3.

 

7.           Confidentiality.

 

7.1          The Executive understands that the Company and/or its Affiliates,
from time to time, may impart to the Executive Confidential Information, as
hereinafter defined, whether such information is written, oral, electronic or
graphic.

 

7.2          For purposes of this Agreement, “Confidential Information” means
information, which is used in the business of the Company or its Affiliates and
(a) is proprietary to, about or created by the Company or its Affiliates,
(b) gives the Company or its Affiliates some competitive business advantage or
the opportunity of obtaining such advantage or the disclosure of which could be
detrimental to the interests of the Company or its Affiliates, (c) is designated
as confidential information by the Company or its Affiliates, is known by the
Executive to be considered confidential by the Company or its Affiliates, or
from all the relevant circumstances should reasonably be assumed by the
Executive to be confidential and proprietary to the Company or its Affiliates,
or (d) is not generally known by non-Company personnel. Such Confidential
Information includes, without limitation, the following types of information and
other information of a similar nature (whether or not reduced to writing or
designated as confidential):

 

(i)          internal personnel and financial information of the Company or its
Affiliates, vendor information (including vendor characteristics, services,
prices, lists and agreements), purchasing and internal cost information,
internal service and operational manuals, and the manner and methods of
conducting the business of the Company or its Affiliates;

 

(ii)         marketing and development plans, price and cost data, price and fee
amounts, pricing and billing policies, bidding, quoting procedures, marketing
techniques, forecasts and forecast assumptions and volumes, and future plans and
potential strategies of the Company or its Affiliates which have been or are
being discussed;

 

- 10 -

 

 

(iii)       names of customers and their representatives, contracts (including
their contents and parties), customer services, and the type, quantity,
specifications and content of products and services purchased, leased, licensed
or received by customers of the Company or its Affiliates; and

 

(iv)        confidential and proprietary information provided to the Company or
its Affiliates by any actual or potential customer, government agency or other
third party (including businesses, consultants and other entities and
individuals).

 

The Executive hereby acknowledges the Company’s exclusive ownership of such
Confidential Information.

 

7.3          The Executive agrees as follows: (1) only to use the Confidential
Information to provide services to the Company and its Affiliates; (2) only to
communicate the Confidential Information to fellow employees, and agents and
representatives of the Company and its Affiliates on a need-to-know basis; and
(3) not to otherwise disclose or use any Confidential Information, except as may
be required by law or otherwise authorized by the CEO or the Board. Upon demand
by the Company or upon termination of the Executive’s employment, the Executive
will deliver to the Company all manuals, photographs, recordings and any other
instrument or device by which, through which or on which Confidential
Information has been recorded and/or preserved, which are in the Executive’s
possession, custody or control.

 

7.4          The Executive’s obligations under this Section 7 shall be in
addition to his obligations under (i) any instruments executed by the Executive
pursuant to Section 5.3, and/or (ii) any policy of general application to
employees or limited application to executive or management employees
established by the Company and as in effect from time to time with respect to
confidential information and the Executive agrees to comply with all such
policies as a condition of employment.

 

8.           Executive’s Representation. The Executive hereby represents that
the Executive’s entry into this Agreement and performance of the services
hereunder will not violate the terms or conditions of any other agreement to
which the Executive is a party.

 

9.           Governing Law/Jurisdiction. This Agreement shall be governed by and
construed in accordance with the laws of the State of California (without
reference to the conflicts of laws provisions thereof). Any action, suit or
other legal proceeding arising under or relating to any provision of this
Agreement shall be commenced only in a court of the County of Contra Costa,
State of California (or, if appropriate, a federal court located within
California and having jurisdiction of the area including Contra Costa County),
and the Company and the Executive each consents to the jurisdiction of such a
court. The Company and the Executive each hereby irrevocably waive any right to
a trial by jury in any action, suit or other legal proceeding arising under or
relating to any provision of this Agreement.

 

- 11 -

 



 

10.         Public Company Obligations; Litigation and Regulatory Cooperation;
Indemnification. 

 

(a)           Executive acknowledges that the Company is a public company shares
of whose common stock have been registered under the US Securities Act of 1933,
as amended (the “Securities Act”), and whose common stock is or will be
registered under the Exchange Act, and that this Agreement will be subject to
the public filing requirements of the Exchange Act. In addition, both parties
acknowledge that the Executive’s compensation and perquisites (each as
determined by the rules of the US Securities and Exchange Commission (the “SEC”)
or any other regulatory body or exchange having jurisdiction) (which may include
benefits or regular or occasional aid/assistance, such as recreation, club
memberships, meals, education for his family, vehicle, lodging or clothing,
occasional bonuses or anything else he receives, during the Employment Period,
in cash or in kind) paid or payable or received or receivable under this
Agreement or otherwise, and his transactions and other dealings with the
Company, will be required to be publicly disclosed.

 

(b)          Executive acknowledges and agrees that the applicable insider
trading rules, transaction reporting rules, limitations on disclosure of
non-public information and other requirements set forth in the Securities Act,
the Exchange Act and rules and regulations promulgated by the SEC may apply to
this Agreement and Executive’s employment with the Company.

 

(c)          During and after the Employment Period, the Executive shall
reasonably cooperate with the Company in the defense or prosecution of any
claims now in existence or which may be brought in the future against or on
behalf of the Company or any Affiliates that relate to events or occurrences
that transpired while the Executive was employed by the Company or any
Affiliates; provided, however, that such cooperation shall not materially and
adversely affect the Executive or expose the Executive to an increased
probability of civil or criminal litigation. The Executive’s cooperation in
connection with such claims or actions shall include, but not be limited to,
being available to meet with counsel to prepare for discovery or trial and to
act as a witness on behalf of the Company or any of its Affiliates at mutually
convenient times. During and after the Employment Period, the Executive also
shall cooperate fully with the Company in connection with any investigation or
review of any federal, state or local regulatory authority as any such
investigation or review relates to events or occurrences that transpired while
the Executive was employed by the Company or any of its Affiliates. The Company
shall reimburse the Executive for all out-of-pocket costs and expenses incurred
in connection with the Executive’s performance under this Section 10(c),
including, but not limited to, reasonable attorneys’ fees and costs.

 

(d)          The Company shall maintain in full force and effect a policy,
consistent with industry standards for similarly situated publicly traded
companies, for indemnification of executive employees, including the Executive,
from and against liability or cost arising out of or associated with an action
or proceeding to procure a judgment against the Executive by reason of the fact
that the Executive is or was an officer, director or employee of the Company.

 

- 12 -

 

 

11.         Effect of “Specified Employee” Status of Separation Payments.
Notwithstanding any provision of this Agreement, if the Executive is a
“specified employee” within the meaning of Section 409A(a)(2)(B)(i) of the Code
at the time the Executive’s separation from service and any payments or benefits
which the Executive is or becomes entitled under this Agreement are treated as
being made on account of the Executive’s separation from service within the
meaning of Section 409A(a)(2)(A)(i) of the Code, such amounts (to the extent
constituting compensation subject to Section 409A of the Code) shall be provided
to the Executive on the first business day of the seventh month commencing after
the month during which the Executive separates from service; provided however
that if the Executive’s entitlement to such amounts is due solely to involuntary
separation from service within the meaning of Treasury Regulation Sections
1.409A-1(b)(9)(iii) and 1.409A-1(n):

 

(a)          The Executive shall be entitled to receive the portion (up to 100%)
of such amount, regardless of the Executive’s status as a “specified employee,”
that does not exceed two times the lesser of (x) the sum of the Executive’s
annualized compensation based on the annual rate of pay for services provided to
the Bank for the taxable year of the Executive preceding the taxable year of the
Executive in which the Executive separates from service (adjusted for any
increase during that year that was expected to continue indefinitely if the
Executive’s employment had not terminated), or (y) the maximum amount that may
be taken into account under a qualified plan pursuant to Section 401(a)(17) of
the Code for the year in which the Executive separates from service; and

 

(b)          Any portion of the benefit payable under this Agreement upon
separation from service that is in excess of the amount described in the
preceding clause (i) shall be paid to the Executive on the first business day of
the seventh month commencing after the month during which the Executive’s
employment terminates.

 

12.         280G Cap. In no event shall any of the payments and benefits to be
made, or provided, to Executive pursuant to this Agreement and other payments or
benefits, if applicable, to be made, or provided, to the Executive in connection
with an event described in Section 280G(b)(2)(A)(i) of the Code (collectively
referred to as the “Change in Control Benefits”) including, to the extent
applicable, payments or benefits to which the Executive is entitled upon a
Change of Control as defined in Section 4.2(c), constitute, in the aggregate, a
“parachute payment” under Section 280G of the Code. If the Change in Control
Benefits result in a “parachute payment” under Code Section 280G, the Change in
Control Benefits shall be reduced to an amount, the value of which is $1.00 less
than an amount equal to three (3) times Executive’s “base amount” as determined
in accordance with Section 280G of the Code.

 

13.         Entire Agreement. This Agreement constitutes the entire agreement
between the parties hereto with respect to the subject matter hereof and thereof
and supersedes and cancels any and all previous agreements, written and oral,
regarding the subject matter hereof between the parties hereto. This Agreement
shall not be changed, altered, modified or amended, except by a written
agreement signed by both parties hereto.

 

14.         Notices. All notices, requests, demands and other communications
called for or contemplated hereunder shall be in writing and shall be deemed to
have been given when delivered to the party to whom addressed or when sent by
telecopy (if promptly confirmed by registered or certified mail, return receipt
requested, prepaid and addressed) to the parties, their successors in interest,
or their assignees at the following addresses, or at such other addresses as the
parties may designate by written notice in the manner aforesaid:

 

- 13 -

 

  

(a)          to the Company at:

 

Ekso Bionics Holdings, Inc.

1414 Harbour Way South, Suite 1201

Richmond, CA 94804

 

Attn: Nathan Harding, CEO



Fax: +1-510-927-2647

 

with a copy to:

 

Nutter McClennen & Fish LLP

155 Seaport Boulevard

Boston, MA 02210

 

Attn: Michelle L. Basil, Esq.

Facsimile: +1- 617-310-9477

 

(b)          to the Executive at:

 

Russ Angold

38 Renwood Land

American Canyon, CA 94503

 

All such notices, requests and other communications will (i) if delivered
personally to the address as provided in this Section, be deemed given upon
delivery, (ii) if delivered by facsimile transmission to the facsimile number as
provided for in this Section, be deemed given upon facsimile confirmation, (iii)
if delivered by mail in the manner described above to the address as provided
for in this Section 14, be deemed given on the earlier of the third business day
following mailing or upon receipt and (iv) if delivered by overnight courier to
the address as provided in this Section, be deemed given on the earlier of the
first business day following the date sent by such overnight courier or upon
receipt (in each case regardless of whether such notice, request or other
communication is received by any other person to whom a copy of such notice is
to be delivered pursuant to this Section). Either party may, by notice given to
the other party in accordance with this Section, designate another address or
person for receipt of notices hereunder.

 

15.         Severability. If any term or provision of this Agreement, or the
application thereof to any person or under any circumstance, shall to any extent
be invalid or unenforceable, the remainder of this Agreement, or the application
of such terms to the persons or under circumstances other than those as to which
it is invalid or unenforceable, shall be considered severable and shall not be
affected thereby, and each term of this Agreement shall be valid and enforceable
to the fullest extent permitted by law. The invalid or unenforceable provisions
shall, to the extent permitted by law, be deemed amended and given such
interpretation as to achieve the economic intent of this Agreement.

 

- 14 -

 

  

16.         Waiver. The failure of any party to insist in any one instance or
more upon strict performance of any of the terms and conditions hereof, or to
exercise any right or privilege herein conferred, shall not be construed as a
waiver of such terms, conditions, rights or privileges, but same shall continue
to remain in full force and effect. Any waiver by any party of any violation of,
breach of or default under any provision of this Agreement by the other party
shall not be construed as, or constitute, a continuing waiver of such provision,
or waiver of any other violation of, breach of or default under any other
provision of this Agreement.

 

17.         Successors and Assigns. Neither the Company nor the Executive may
make any assignment of this Agreement or any interest herein, by operation of
law or otherwise, without the prior written consent of the other; provided,
however, that the Company may assign its rights and obligations under this
Agreement without the consent of the Executive in the event that the Company
shall hereafter effect a reorganization, or consolidate with or merge into any
other person or entity, or transfer all or substantially all of its properties
or assets to any other person or entity. This Agreement shall inure to the
benefit of and be binding upon the Company and the Executive, and their
respective successors, executors, administrators, heirs and permitted assigns.

 

18.         Counterparts. This Agreement may be executed in multiple
counterparts, each of which shall be deemed an original, and all of which
together shall constitute one and the same instrument. Additionally, a facsimile
counterpart of this Agreement shall have the same effect as an originally
executed counterpart.

 

19.         Headings. Headings in this Agreement are for reference purposes only
and shall not be deemed to have any substantive effect.

 

20.         Opportunity to Seek Advice. The Executive acknowledges and confirms
that he has had the opportunity to seek such legal, financial and other advice
and representation as he has deemed appropriate in connection with this
Agreement, that the Executive is fully aware of its legal effect, and that
Executive has entered into it freely based on the Executive’s judgment and not
on any representations or promises other than those contained in this Agreement.

 

21.         Withholding and Payroll Practices. All salary, severance payments,
bonuses or benefits payments made by the Company under this Agreement shall be
net of any tax or other amounts required to be withheld by the Company under
applicable law and shall be paid in the ordinary course pursuant to the
Company’s then existing payroll practices.

 

22.         Attorney’s Fees. In the event that either party seeks to enforce its
rights under this Agreement before a court of competent jurisdiction with
respect to such enforcement action and prevails in such enforcement action, than
the prevailing party shall be entitled to reasonable attorney’s fees and court
costs associated with such enforcement action. Without limiting the foregoing,
the preceding sentence shall apply without regard to whether the prevailing
party is a plaintiff or defendant in an enforcement action.

 

- 15 -

 

  

23.         Effect of Termination. Upon termination of this Agreement, all
obligations and provisions of this Agreement shall terminate except with respect
to any accrued and unpaid monetary obligation and except for the provisions of
Section 5 through (and inclusive of) 21 hereof.

 

[Remainder of Page Intentionally Left Blank]

 

- 16 -

 

 

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
day and year set forth above.

 

  EKSO BIONICS HOLDINGS, INC.       /s/ Steven Sherman         By: Steven
Sherman         Title: Chairman       RUSS ANGOLD       /s/ Russ Angold

  

- 17 -

